Title: John Quincy Adams, Copies of Advertisements of sales of items from John Adams’s Estate, August 1826 to September 1826
From: Adams, John Quincy
To: 








Copies of Advertisements of Stocks, Real Estate & Furniture
Public Sale
On Monday 18th. instt. at 12 Block at Merchants Hall, by order of the Executors of the last will and Testament, of John Adams late of Quincy deceased.
13 Shares Middlesex Canal
5 do West Boston Bridge
54 do, Fire & Marine Insurance
10 do New England do
10 do Boston Bank
20 do Boylston Market
9 do Massachusetts Bank
12 do American Bank
Salt Marsh & Woodland for sale
On Tuesday the 19th instt. will be sold at Public Auction in the Town of Quincy
Several lots of Salt Marsh of different sizes and ammounting in the whole to thirty six Acres. Likewise several lots of Woodland of various sizes, comprizing one hundred and nine Acres, and possessing among other advantages a fine ledge of Granite, similar to that purchased by the Railway Company whose Railway passes immediately through some of the said lots. The said lands being part of the Real Estate of John Adams late of said Quincy deceased; and to be sold by the Executors of his last Will and Testament conformably to his directions therein contained. Any person wishing to view the lands before the sale, will please apply to Isaac Farrar, at the late Residence of the said John Adams in Quincy
Sale to take place at French’s Tavern in Quincy at 11 o’clock Public Sale of Furniture, Live Stock &c—
On Wednesday the 27th. instt. will be sold at Public Auction at the Residence of the Late John Adams, of Quincy, deceased All the household Furniture, Silver Plate, Live stock, Farming utensils & other articles, together with two Pews in the Meeting house of the Congregational Society, and one Tomb belonging to the Estate of the said John Adams, and sold by the Executors of his last will and testament, agreeably to the directions, therein contained. At the same time and place will also be sold several Tons of English and Salt Hay, in lots to suit purchasers—The House will be opened and the furniture exhibited on Tuesday the 26th. instt. from 9 till 3 o’clock—
Sale to Commence at 9 O’clock on Wednesday and to be continued on Thursday should anything remain unsold—
Notice at the Sale 19. September 1826 at Quincy
It is proper to apprize persons attending the Sale, that there is some uncertainty with regard, both to the quantity of the land and to the boundaries of all the Lots of Lands to be sold—They have all been surveyed by Mr Withington and the plats of survey will be exhibited at the Sale, and delivered with the Deeds of Conveyance—But each Lot will be sold separately, and the Executors will not warrant either the boundaries or the quantity of Land in each Lot. In their Deeds of Conveyance they will describe the lots with Reference to the Deeds or Will by which the deceased owned them, and to the Surveys, old and new in their possession—But describing them as containing so many Acres more or less and after giving the boundaries, so far as they are known to them, with the additional clause, however otherwise butted or bounded.—Notice is also given that there is a claim of indemnity from the Railway Company Corporation for Land taken from the Lots called on Mr Withingtons Survey the Joy, Savil and Field Lots; which claim will be conveyed by the Executors with the Land—Twenty five percent to be paid down as earnest and the remainder on delivery of the Deed which will be in the course of next week, on failure of which the earnest money will be forfeited.
Notice at the Sale on Wednesday 27 September 1826.
Terms of Sale cash to be paid on delivery of each article—on Friday or Saturday the 29th. or 30th. instt. but every Article not taken and paid for on that day will be considered by the Executors as not sold and will be re-sold at the risk of the first purchasers. The Tomb is sold only because it was considered the Law required that it should be. The Executors reserve to themselves the right of removing all the remains deposited in it, before they deliver possession of it to the purchaser. The Tomb alone is sold. The books in the Pews are also reserved and not included in the sale. The Quincy lot will be sold on the same terms as those of the sale of lands last week.







